The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of claims
This action is in response to the application filed 09/23/2019. Claims 9-16 are pending and are examined.

Information Disclosure Statement
The information disclosure statement dated 09/23/2019 has been considered.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 9 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to multiple statutory categories of invention.
Claims 10, 12-16 are also rejected under 35 U.S.C. 101 due to dependency on claims 9 and 11.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 rejected are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 11 recites the limitation "the steps" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the steps” will be taken to be generally “steps” are performed on a computer.

Claims 10, 12-16 are also rejected based on dependency on claims 9 and 11.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 11, 13, 14 and16 are rejected under 35 U.S.C. 103 as being unpatentable over Zellner et al (PGPub 2008/0000965) and further in view of de Jong (Patent 8225386).

As regards claims 9 and 11, Zellner discloses a manufacturer system of a card manufacturer; [0021-0022, Fig 4, 414]
an issuer system of a card issuer; and [Fig 4, 412]
a communication network between the manufacturer system and the issuer system; [0022, Fig 4, transmit account number]
 the method comprising the steps performed at the issuer system:
1.1)    supplying account data for an account at the issuer system, wherein the account data comprise at least an account number and the account is not yet assigned to a holder of an account;[0022]
5)    receiving, from a holder, holder data which comprise at least a name of the holder; [0025-0027]
6.1)    transferring the received holder data to the manufacturer system; [0025-0027]
6.2)    receiving, from the manufacturer system, a personalized personalization data record which is generated on the basis of the anonymous personalization data record and the holder data,
wherein the personalized personalization data record comprises, in addition to the anonymous personalization data record, at least name print data for printing the card with the name of the holder and comprises no further back side print data for printing the back side of the card than those which are already contained in the anonymous personalization data record;[0026-0028]
7) personalizing the anonymous card with the holder data from the personalized personalization data record, in particular printing the card with the name of the holder in order to manufacture a personalized card. [0026]

Zellner do not explicitly disclose 1.2)    creating an anonymous account data record comprising at least the account data, wherein the anonymous account data record either (i) comprises no name of a holder, or (ii) contains an anonymous or fictitious name instead of a name of a holder;
1.3)    transferring the created anonymous account data record to the manufacturer system; 
4)    receiving an anonymous card which is created on the basis of an anonymous personalization data record generated using the anonymous account data record, wherein the anonymous personalization data record comprises at least back side print data for printing the back side of the card, and wherein at least the back side of the card being printed according to the back side print data; 

De Jong discloses 1.2)    creating an anonymous account data record comprising at least the account data, wherein the anonymous account data record either (i) comprises no name of a holder, or (ii) contains an anonymous or fictitious name instead of a name of a holder;[col 3 lines 63-08]
1.3)    transferring the created anonymous account data record to the manufacturer system; [col 15 lines 40-45]
4)    receiving an anonymous card which is created on the basis of an anonymous personalization data record generated using the anonymous account data record, wherein the anonymous personalization data record comprises at least back side print data for printing the back side of the card, and wherein at least the back side of the card being printed according to the back side print data; [col 15 lines 21-25; col 20 lines 42-46; col 21 lines 33-40]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use de Jong in the device of Zellner. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 13, Zellner and de Jong disclose the method according to claim 9, Zellner discloses wherein a plurality of anonymous account data records and a plurality of anonymous cards are created or received for a plurality of accounts, and for each anonymous card individual holder data are received. [0026]

 As regards claim 14, Zellner and de Jong disclose the method according to claim 9, Zellner discloses wherein the anonymous card or the plurality of anonymous cards being or is/are created independently of an application for a card by a holder, and the receiving of holder data and the personalizing of the personalized card or the creating of the personalized personalization data record is performed only in response to a request of a holder as soon as a holder applies for a card at the issuer system. [0034-0035] 

As regards claim 16 , Zellner and de Jong disclose the method according to claim 9, Zellner discloses further comprising: supplying a card blank which comprises at least a card body and, optionally, further a chip, and on the basis of which the anonymous card is created.[0023]

Claims 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zellner et al (PGPub 2008/0000965) and in view of de Jong  (Patent 8225386) and further in view of DeFore et al (PGPub 2013/0003104).

As regards claims 10 and 12, Zellner and de Jong discloses the method according to claim 9 and 11, Zellner discloses wherein as a card there is provided a payment card; [0015]
Zellner does not expressly disclose the account data comprise a card verification value CVV;
the back side print data comprise CVV print data to print the back side of the card with the card verification value CVV; and
the anonymous card received according to step 5) being printed with the card verification value CVV on the back side.
DeFore discloses the account data comprise a card verification value CVV; [0054]
the back side print data comprise CVV print data to print the back side of the card with the card verification value CVV; [0054] and
The anonymous card received according to step 5) being printed with the card verification value CVV on the back side. [0054]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use DeFore in the device of Zellner and de Jong. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 15, Zellner and de Jong discloses the method according to claim 9, Zellner does not expressly disclose the method according to claim 9, wherein as a card issuer a bank is provided, the supplying of the account data for the anonymous cards is effected at a bank system of the bank, and the receiving of holder data is effected in a bank branch of the bank.
DeFore discloses wherein as a card issuer a bank is provided,
The supplying of the account data for the anonymous cards is effected at a bank system of the bank, and the receiving of holder data is effected in a bank branch of the bank. [0045]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use DeFore in the device of Zellner and de Jong. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692